DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper Markush Grouping
Claim 1 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the group of promoters that comprise a sequence selected from the group consisting of SEQ ID NOs: 2-5 do not share a substantial structural feature as well as a common use that flows from the substantial structural feature because each of the sequences of SEQ ID NOs: 2-5 corresponds to a promoter obtained from a different gene. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to a genetic construct comprising a promoter operably linked to a heterologous nucleotide sequence encoding a product of interest, wherein the promoter comprises a sequence selected from the group consisting of SEQ ID NOs:2-5, or a sequence having at least 90% identity thereto.
Claim 2 is drawn to the genetic construct of claim 1, wherein the product of interest is an RNA molecule or a polypeptide.
Claim 3 is drawn to the genetic construct of claim 1, wherein the product of interest is in a metabolic pathway selected from the group consisting of an anthocyanin metabolic pathway, a tocopherol metabolic pathway, a fatty acid metabolic pathway, a carotenoid metabolic pathway, a lycopene metabolic pathway, a betalain metabolic pathway, and a flavonoid metabolic pathway.
Claim 4 is drawn to the genetic construct of claim 1, wherein the product of interest is a polypeptide selected from the group consisting of a MYB transcription factor, a phytoene synthase (PSY), a lycopene cyclase (LCY), and a DXP synthase (DXS).
Claim 5 is drawn to an expression vector comprising the genetic construct of claim 1.
Claim 6 is drawn to a transgenic plant comprising the genetic construct of claim 1.
Claim 7 is drawn to a plant part from the transgenic plant of claim 6, wherein the plant part comprises the genetic construct.
Claim 8 is drawn to the plant part of claim 7, wherein the plant part is a stem, a branch, a root, a leaf, a flower, a fruit, a seed, a cutting, a bud, a cell, or a portion thereof.
Claim 9 is drawn to a method for modifying a fruit phenotype in a plant, comprising:
(i) transforming a plant cell with the genetic construct of claim 1, wherein expression of the product of interest is associated with modification of the fruit phenotype;
(ii) regenerating a plant from the transformed plant cell; and
(iii) growing the regenerated plant to produce fruit of the modified phenotype.
Claim 10 is drawn to the method of claim 9, wherein the fruit phenotype is selected from the group consisting of size, weight, color, shape, firmness, glossiness, flavor, aroma, secondary metabolite content, peel thickness, seed number, juice quality, juice sugar content, juice acid content, juice taste, juice color, and juice yield.
Claim 11 is drawn to the method of claim 9, wherein the fruit phenotype is selected from the group consisting of anthocyanin content, tocopherol content, fatty acid content, carotenoid content, lycopene content, betalain content, and flavonoid content.
Claim 12 is drawn to the method of claim 9, wherein the plant is selected from the group consisting of orange ( Citrus sinensis ), mandarin ( Citrus reticulata ), lime ( Citrus aurantifolia ), grapefruit ( Citrus paradisi), lemon ( Citrus Ziman), pomelo ( Citrus maxima), citron (Citrus medica), papeda (Citrus micrantha), and Prunus sp.
Claim 13 is drawn to a method for creating a tomato plant with seedless fruit, comprising:
(i) transforming a tomato plant cell with the genetic construct of claim 1, wherein the promoter comprises the sequence of SEQ ID NO: 4, or a sequence having at least 90% identity thereto;
(ii) regenerating a tomato plant from the transformed tomato plant cell; and
(iii) growing the regenerated tomato plant to produce seedless fruit.
The specification describes SEQ ID NO: 2 (CitWAXp) as a 1274 bp nucleotide sequence comprising the promoter of the Citrus sinensis aldehyde decarboxylase/WAX2/CER1 fatty acid hydrolase gene that exhibits fruit-specific or fruit-preferred expression as indicated by in  silico identification (sequence listing; Table 1; paragraphs [0127], [0139]). The identity and location of 14 different distinct promoter elements comprised by SEQ ID NO: 2 is also described (paragraph [0145]; page 51 Table 4). SEQ ID NO: 2 shows some weak leaky GUS expression in leaf and flower, no expression in the root and mature leaf, but strong expression in both immature and immature fruits (paragraph [0173]).
The specification describes SEQ ID NO: 3 (CitUNKp) as a 2036 bp nucleotide sequence comprising the promoter of an unknown Citrus sinensis gene that exhibits fruit-specific or fruit-preferred expression as indicated by in  silico identification (sequence listing; Table 1; paragraphs [0128], [0140]).The identity and location of 16 different distinct promoter elements comprised by SEQ ID NO: 3 is also described (paragraph [0146]; page 52 Table 5). SEQ ID NO: 3 shows weak GUS expression in seedling and mature leaf, and leaky expression in stem, root, and flower. Immature fruit showed stronger expression than mature fruit. The expression in the fruit was strongest in the outer epidermis and seeds, followed by locular tissue, pericarp tissue and placental tissue (paragraph [0174]). 
The specification describes SEQ ID NO: 4 (CitJuSacp) as a 1278 bp nucleotide sequence comprising the promoter of  the Citrus sinensis Cl111 gene that exhibits fruit-specific or fruit-preferred expression as indicated by in  silico identification (sequence listing; Table 1; paragraphs [0129], [0141]). The identity and location of 9 different distinct promoter elements comprised by SEQ ID NO: 4 is also described (paragraph [0144]; page 53 Table 6). SEQ ID NO: 4 shows some weak faint GUS expression in seedling, no expression in mature leaf, no expression in root and flower but strong expression in young immature fruit and ripe fruit. The expression in the fruit was strongest in the locular tissue, pericarp tissue, and placental tissues in the ripe fruit. Seed development was severely affected in the transgenic lines comprising SEQ ID NO:4 (seedless) (paragraph [0175]).
The specification describes SEQ ID NO: 5 (PfeMybAp) as a 1595 bp nucleotide sequence comprising the promoter of the Prunus americana MybA gene that exhibits fruit-specific or fruit-preferred expression as indicated by in  silico identification (sequence listing; Table 1; paragraphs [0130], [0142]).The identity and location of 16 different distinct promoter elements comprised by SEQ ID NO: 5 is also described (paragraph [0144]; page 50 Table 3). SEQ ID NO: 5 shows an interesting pattern of GUS expression in leave that had blue stains in the mid-rib and the base of the leaf, while the root did not show any blue staining. The flower was mostly stained in the petals. Both unripe and ripe fruits, however, had very strong GUS expression throughout the fruit (paragraph [0176]).
The specification does not describe any promoter that comprises a sequence having at least 90% identity to any of SEQ ID NOs: 2-5.
At the time of filing, it was known that whether and how a sequence having at least 90% identity to SEQ ID NOs: 2-5 would function as a promoter is unpredictable, since promoter function relies on the presence of specific nucleotides and nucleotide sequence motifs in a particular arrangement to mediate promoter function.
See, for example, Kim et al. (A 20 nucleotide upstream element is essential for the nopaline synthase (nos) promoter activity. Plant Molecular Biology, 1994, Vol. 24, pages 105-117), who teach that various point mutations in the nos promoter can alter the presence or level of promoter activity in tobacco. Mutation of one or more nucleotides in either of two hexamer motifs or in the octamer spacer region between them significantly altered the level of nos promoter activity (Table 2, page 109). For example, a single point mutation in the sixth nucleotide of the hexamer motif resulted in a four to ten fold decrease in promoter activity, whereas a double point mutation in the fourth and fifth nucleotide of the hexamer motif resulted in a two-fold increase in promoter activity. Two independent triple point mutations in the third, fourth and fifth, and sixth, seventh and eighth nucleotides of the octamer spacer region eliminated detectable promoter activity. These mutant promoter sequences differ from the native promoter sequence by only one to three nucleotides in a region that spans only 20 nucleotides, yet they vary greatly in the ability to function as a promoter. 
Given the breadth of the claims which encompass any polynucleotide that comprises a sequence having at least 90% identity to SEQ ID NOs: 2-5 and that functions as a promoter, given that whether and how a sequence having at least 90% identity to SEQ ID NOs: 2-5 would function as a promoter is unpredictable, and given the disclosure of only a three unrelated promoter sequences (SEQ ID NOs:2-5) within the required genus that function as a promoter, one skilled in the art would not recognize that the applicant was in possession of the claimed invention as a whole at the time of filing, nor has Applicant described a representative number of species falling within the scope of the required genus of promoter polynucleotides.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a promoter operably linked to a heterologous nucleotide sequence encoding a product of interest, wherein the promoter comprises the sequence of SEQ ID NO: 2, SEQ ID NO:3, SEQ ID NO:4 or SEQ ID NO:5, does not reasonably provide enablement for a promoter operably linked to a heterologous nucleotide sequence encoding a product of interest, wherein the promoter comprises a sequence having at least 90% identity to SEQ ID NO: 2, SEQ ID NO:3, SEQ ID NO:4 or SEQ ID NO:5. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claim 1 is drawn to a genetic construct comprising a promoter operably linked to a heterologous nucleotide sequence encoding a product of interest, wherein the promoter comprises a sequence selected from the group consisting of SEQ ID NOs:2-5, or a sequence having at least 90% identity thereto.
Claim 2 is drawn to the genetic construct of claim 1, wherein the product of interest is an RNA molecule or a polypeptide.
Claim 3 is drawn to the genetic construct of claim 1, wherein the product of interest is in a metabolic pathway selected from the group consisting of an anthocyanin metabolic pathway, a tocopherol metabolic pathway, a fatty acid metabolic pathway, a carotenoid metabolic pathway, a lycopene metabolic pathway, a betalain metabolic pathway, and a flavonoid metabolic pathway.
Claim 4 is drawn to the genetic construct of claim 1, wherein the product of interest is a polypeptide selected from the group consisting of a MYB transcription factor, a phytoene synthase (PSY), a lycopene cyclase (LCY), and a DXP synthase (DXS).
Claim 5 is drawn to an expression vector comprising the genetic construct of claim 1.
Claim 6 is drawn to a transgenic plant comprising the genetic construct of claim 1.
Claim 7 is drawn to a plant part from the transgenic plant of claim 6, wherein the plant part comprises the genetic construct.
Claim 8 is drawn to the plant part of claim 7, wherein the plant part is a stem, a branch, a root, a leaf, a flower, a fruit, a seed, a cutting, a bud, a cell, or a portion thereof.
Claim 9 is drawn to a method for modifying a fruit phenotype in a plant, comprising:
(i) transforming a plant cell with the genetic construct of claim 1, wherein expression of the product of interest is associated with modification of the fruit phenotype;
(ii) regenerating a plant from the transformed plant cell; and
(iii) growing the regenerated plant to produce fruit of the modified phenotype.
Claim 10 is drawn to the method of claim 9, wherein the fruit phenotype is selected from the group consisting of size, weight, color, shape, firmness, glossiness, flavor, aroma, secondary metabolite content, peel thickness, seed number, juice quality, juice sugar content, juice acid content, juice taste, juice color, and juice yield.
Claim 11 is drawn to the method of claim 9, wherein the fruit phenotype is selected from the group consisting of anthocyanin content, tocopherol content, fatty acid content, carotenoid content, lycopene content, betalain content, and flavonoid content.
Claim 12 is drawn to the method of claim 9, wherein the plant is selected from the group consisting of orange ( Citrus sinensis ), mandarin ( Citrus reticulata ), lime ( Citrus aurantifolia ), grapefruit ( Citrus paradisi), lemon ( Citrus Ziman), pomelo ( Citrus maxima), citron (Citrus medica), papeda (Citrus micrantha), and Prunus sp.
Claim 13 is drawn to a method for creating a tomato plant with seedless fruit, comprising:
(i) transforming a tomato plant cell with the genetic construct of claim 1, wherein the promoter comprises the sequence of SEQ ID NO: 4, or a sequence having at least 90% identity thereto;
(ii) regenerating a tomato plant from the transformed tomato plant cell; and
(iii) growing the regenerated tomato plant to produce seedless fruit.
The specification discloses the identification and isolation of a promoter having the nucleotide sequence of SEQ ID NO: 2 (CitWAXp), a 1274 bp nucleotide sequence comprising the promoter of the Citrus sinensis aldehyde decarboxylase/WAX2/CER1 fatty acid hydrolase gene that exhibits fruit-specific or fruit-preferred expression as indicated by in  silico identification (sequence listing; Table 1; paragraphs [0127], [0139]). The identity and location of 14 different distinct promoter elements comprised by SEQ ID NO: 2 is also described (paragraph [0145]; page 51 Table 4). SEQ ID NO: 2 shows some weak leaky GUS expression in leaf and flower, no expression in the root and mature leaf, but strong expression in both immature and immature fruits (paragraph [0173]).
The specification discloses the identification and isolation of a promoter having the nucleotide sequence of SEQ ID NO: 3 (CitUNKp), a 2036 bp nucleotide sequence comprising the promoter of an unknown Citrus sinensis gene that exhibits fruit-specific or fruit-preferred expression as indicated by in  silico identification (sequence listing; Table 1; paragraphs [0128], [0140]).The identity and location of 16 different distinct promoter elements comprised by SEQ ID NO: 3 is also described (paragraph [0146]; page 52 Table 5). SEQ ID NO: 3 shows weak GUS expression in seedling and mature leaf, and leaky expression in stem, root, and flower. Immature fruit showed stronger expression than mature fruit. The expression in the fruit was strongest in the outer epidermis and seeds, followed by locular tissue, pericarp tissue and placental tissue (paragraph [0174]). 
The specification discloses the identification and isolation of a promoter having the nucleotide sequence of SEQ ID NO: 4 (CitJuSacp), a 1278 bp nucleotide sequence comprising the promoter of  the Citrus sinensis Cl111 gene that exhibits fruit-specific or fruit-preferred expression as indicated by in  silico identification (sequence listing; Table 1; paragraphs [0129], [0141]). The identity and location of 9 different distinct promoter elements comprised by SEQ ID NO: 4 is also described (paragraph [0144]; page 53 Table 6). SEQ ID NO: 4 shows some weak faint GUS expression in seedling, no expression in mature leaf, no expression in root and flower but strong expression in young immature fruit and ripe fruit. The expression in the fruit was strongest in the locular tissue, pericarp tissue, and placental tissues in the ripe fruit. Seed development was severely affected in the transgenic lines comprising SEQ ID NO:4 (seedless) (paragraph [0175]).
The specification discloses the identification and isolation of a promoter having the nucleotide sequence of SEQ ID NO: 5 (PfeMybAp), a 1595 bp nucleotide sequence comprising the promoter of the Prunus americana MybA gene that exhibits fruit-specific or fruit-preferred expression as indicated by in  silico identification (sequence listing; Table 1; paragraphs [0130], [0142]).The identity and location of 16 different distinct promoter elements comprised by SEQ ID NO: 5 is also described (paragraph [0144]; page 50 Table 3). SEQ ID NO: 5 shows an interesting pattern of GUS expression in leave that had blue stains in the mid-rib and the base of the leaf, while the root did not show any blue staining. The flower was mostly stained in the petals. Both unripe and ripe fruits, however, had very strong GUS expression throughout the fruit (paragraph [0176]).
The specification does not disclose the identification and isolation of any promoter that comprises a sequence having at least 90% identity to SEQ ID NO: 2, SEQ ID NO:3, SEQ ID NO:4 or SEQ ID NO:5.
The full scope of the claimed invention is not enabled because it is unpredictable whether and how a sequence having at least 90% identity to SEQ ID NO: 2, SEQ ID NO:3, SEQ ID NO:4 or SEQ ID NO:5 would function as a promoter, since promoter function relies on the presence of specific nucleotides and nucleotide sequence motifs in a particular arrangement to mediate promoter function.
See, for example, Kim et al. (A 20 nucleotide upstream element is essential for the nopaline synthase (nos) promoter activity. Plant Molecular Biology, 1994, Vol. 24, pages 105-117), who teach that various point mutations in the nos promoter can alter the presence or level of promoter activity in tobacco. Mutation of one or more nucleotides in either of two hexamer motifs or in the octamer spacer region between them significantly altered the level of nos promoter activity (Table 2, page 109). For example, a single point mutation in the sixth nucleotide of the hexamer motif resulted in a four to ten fold decrease in promoter activity, whereas a double point mutation in the fourth and fifth nucleotide of the hexamer motif resulted in a two-fold increase in promoter activity. Two independent triple point mutations in the third, fourth and fifth, and sixth, seventh and eighth nucleotides of the octamer spacer region eliminated detectable promoter activity. These mutant promoter sequences differ from the native promoter sequence by only one to three nucleotides in a region that spans only 20 nucleotides, yet they vary greatly in the ability to function as a promoter. 
In the instant case the specification does not provide sufficient guidance with respect to how to alter the nucleotide sequence of SEQ ID NO: 2, SEQ ID NO:3, SEQ ID NO:4 or SEQ ID NO:5, in a manner that does not disrupt its ability to function as a promoter. Absent such guidance one skilled in the art would have to make each of the polynucleotides having at least 90% identity to SEQ ID NO: 2, SEQ ID NO:3, SEQ ID NO:4 or SEQ ID NO:5, and then test the ability of each polynucleotide variant to drive the expression of an operably linked heterologous nucleotide sequence encoding a product of interest when comprised by a genetic construct, in order to determine whether and how a polynucleotide variant can be used as promoter. Such a trial and error approach to practicing the claimed invention would constitute undue experimentation. 

Remarks
Claims 1-13 are deemed free of the prior art, given the failure of the prior art to teach or reasonably suggest a genetic construct comprising a promoter operably linked to a heterologous nucleotide sequence encoding a product of interest, wherein the promoter comprises a sequence selected from the group consisting of SEQ ID NO: 2, SEQ ID NO:3, SEQ ID NO:4 or SEQ ID NO:5, or a sequence having at least 90% identity thereto. The closest prior art identified is Conner (U.S. Patent No. 5,608,150, issued Mar. 4, 1997), who teaches fruit specific promoters obtained from tomato. However, the invention claimed here differs from the invention claimed by Conner at least with respect to the source and the structure of the promoters required by the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662